     Case 1:20-cv-01336-DAD-EPG Document 20 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARY G. LOCKHART,                                 No. 1:20-cv-01336-DAD-EPG
12                        Plaintiff,
13          v.                                         ORDER GIVING EFFECT TO STIPULATION
                                                       FOR AWARD OF ATTORNEY’S FEES
14   ANDREW SAUL, Commissioner of Social               UNDER THE EQUAL ACCESS TO JUSICE
     Security,                                         ACT
15
                          Defendant.                   (Doc. No. 19)
16

17

18          On June 15, 2021, plaintiff Gary G. Lockhart filed this action seeking review of a final

19   decision of defendant Andrew M. Saul, the Commissioner of Social Security. (Doc. No. 1.) On

20   May 14, 2021, the matter was remanded to the Commissioner of Social Security for further

21   proceedings pursuant to 42 U.S.C. § 405(g). (Doc. No. 17.) On June 15, 2021, the parties filed a

22   stipulation with the court in which the parties agree that plaintiff shall be awarded attorney’s fees

23   under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of

24   $1,412.90. (Doc. No. 19.)

25          Good cause appearing, and pursuant to the parties’ June 15, 2021 stipulation, the court

26   orders as follows:

27          1.      Pursuant to the EAJA, 28 U.S.C. § 2412(d), plaintiff is awarded attorney’s fees in

28                  the amount of $1,412.90;
                                                       1
     Case 1:20-cv-01336-DAD-EPG Document 20 Filed 06/17/21 Page 2 of 2


 1         2.    After the issuance of this order, the government shall consider the assignment of

 2               the EAJA attorney’s fees to plaintiff’s counsel;

 3               a.      Pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586 (2010), any such

 4                       assignment will depend on whether the attorney’s fees are subject to any

 5                       offset allowed under the United States Department of Treasury’s (“the

 6                       DOT”) Offset Program;

 7               b.      Fees shall be made payable to plaintiff, but if the DOT determines that

 8                       plaintiff does not owe a federal debt, then the government shall cause the

 9                       payment of attorney’s fees to be made directly to plaintiff’s counsel,

10                       Jacqueline A. Forslund;

11         3.    Whether the payment of attorney’s fees is made payable to plaintiff or to his

12               counsel, the check will be mailed to plaintiff’s counsel’s mailing address at:

13                       Jacqueline A. Forslund
                         Forslund Law, LLC
14                       P.O. Box 4476
                         Sunriver, OR 97707
15

16

17   IT IS SO ORDERED.

18      Dated:   June 16, 2021
                                                       UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                   2
